Case 8:20-cv-01095-SB-ADS Document 31 Filed 12/23/20 Page 1 of 15 Page ID #:380


  1 CAMILO ECHAVARRIA (State Bar No. 192481)
     camiloechavarria@dwt.com
  2 LINDSAY M. SAMUEL (State Bar No. 320075)
     lindsaysamuel@dwt.com
  3 DAVIS WRIGHT TREMAINE LLP
    865 South Figueroa Street, 24th Floor
  4 Los Angeles, California 90017-2566
    Telephone: (213) 633-6800
  5 Fax: (213) 633-6899
  6 Attorneys for Defendants
    MISSION HOSPITAL REGIONAL MEDICAL
  7 CENTER; ELAINE CASTANEDA; AND
    ALICIA ZIDE
  8
  9
 10                                      UNITED STATES DISTRICT COURT
 11                                  CENTRAL DISTRICT OF CALIFORNIA
 12                                      SOUTHERN DIVISION – SANTA ANA
 13
 14 TANISHIA SANTANA, an individual,                    Case No. 8:20-cv-01095- SB-ADS
 15                                      Plaintiff,     STIPULATED PROTECTIVE
                                                        ORDER
 16            vs.
 17 MISSION HOSPITAL REGIONAL
    MEDICAL CENTER, a California                        Assigned to
 18 corporation; BRUCE TAMMELIN, an                     the Hon. Stanley Blumenfeld, Jr.
    individual; ELAINE CASTANEDA, an
 19 individual; ALICIA ZIDE, an individual;             Action Filed: June 23, 2020
    and DOES 1 – 100, inclusive,
 20
                         Defendants.
 21
 22
 23
 24
 25
 26
 27
 28

      STIPULATED PROTECTIVE ORDER
      4825-0592-1492v.1 0016924-000665
Case 8:20-cv-01095-SB-ADS Document 31 Filed 12/23/20 Page 2 of 15 Page ID #:381


  1 1.         INTRODUCTION
  2            1.1.      Purposes and Limitations. Discovery in this action is likely to involve
  3 production of confidential, proprietary or private information for which special
  4 protection from public disclosure and from use for any purpose other than
  5 prosecuting this litigation may be warranted. Accordingly, the parties hereby
  6 stipulate to and petition the Court to enter the following Stipulated Protective Order.
  7 The parties acknowledge that this Order does not confer blanket protections on all
  8 disclosures or responses to discovery and that the protection it affords from public
  9 disclosure and use extends only to the limited information or items that are entitled
 10 to confidential treatment under the applicable legal principles.
 11            1.2.      Good Cause Statement.
 12            This action is likely to involve trade secrets, business plans, and other
 13 valuable research, development, commercial, financial, technical and/or proprietary
 14 information for which special protection from public disclosure and from use for
 15 any purpose other than prosecution of this action is warranted. Such confidential
 16 and proprietary materials and information consist of, among other things,
 17 confidential business or financial information, information regarding confidential
 18 business practices, or other confidential research, development, or commercial
 19 information (including information implicating privacy rights of third parties),
 20 information otherwise generally unavailable to the public, or which may be
 21 privileged or otherwise protected from disclosure under state or federal statutes,
 22 court rules, case decisions, or common law.
 23            Accordingly, to expedite the flow of information, to facilitate the prompt
 24 resolution of disputes over confidentiality of discovery materials, to adequately
 25 protect information the parties are entitled to keep confidential, to ensure that the
 26 parties are permitted reasonable necessary uses of such material in preparation for
 27 and in the conduct of trial, to address their handling at the end of the litigation, and
 28 serve the ends of justice, a protective order for such information is justified in this
                                                                             DAVIS WRIGHT TREMAINE LLP
                                                     1                         865 S. FIGUEROA ST, SUITE 2400
      STIPULATED PROTECTIVE ORDER                                           LOS ANGELES, CALIFORNIA 90017-2566
                                                                                         (213) 633-6800
      4825-0592-1492v.1 0016924-000665                                                 Fax: (213) 633-6899
Case 8:20-cv-01095-SB-ADS Document 31 Filed 12/23/20 Page 3 of 15 Page ID #:382


  1 matter. It is the intent of the parties that information will not be designated as
  2 confidential for tactical reasons and that nothing be so designated without a good
  3 faith belief that it has been maintained in a confidential, non-public manner, and
  4 there is good cause why it should not be part of the public record of this case.
  5 2.         DEFINITIONS
  6            2.1.      Action: Tanishia Santana v. Mission Hospital Regional Medical, et al.,
  7 Case No. 8:20-cv-01095-SB-ADS.
  8            2.2.      Challenging Party: a Party or Non-Party that challenges the
  9 designation of information or items under this Order.
 10            2.3.      “CONFIDENTIAL” Information or Items: information (regardless of
 11 how it is generated, stored or maintained) or tangible things that qualify for
 12 protection under Federal Rule of Civil Procedure 26(c), and as specified above in
 13 the Good Cause Statement.
 14            2.4.      Counsel: Outside Counsel of Record and House Counsel (as well as
 15 their support staff).
 16            2.5.      Designating Party: a Party or Non-Party that designates information or
 17 items that it produces in disclosures or in responses to discovery as
 18 “CONFIDENTIAL.”
 19            2.6.      Disclosure or Discovery Material: all items or information, regardless
 20 of the medium or manner in which it is generated, stored, or maintained (including,
 21 among other things, testimony, transcripts, and tangible things), that are produced
 22 or generated in disclosures or responses to discovery in this matter.
 23            2.7.      Expert: a person with specialized knowledge or experience in a matter
 24 pertinent to the litigation who has been retained by a Party or its counsel to serve as
 25 an expert witness or as a consultant in this Action.
 26            2.8.      House Counsel: attorneys who are employees of a party to this Action.
 27 House Counsel does not include Outside Counsel of Record or any other outside
 28 counsel.
                                                                            DAVIS WRIGHT TREMAINE LLP
                                                     2                         865 S. FIGUEROA ST, SUITE 2400
      STIPULATED PROTECTIVE ORDER                                           LOS ANGELES, CALIFORNIA 90017-2566
                                                                                         (213) 633-6800
      4825-0592-1492v.1 0016924-000665                                                 Fax: (213) 633-6899
Case 8:20-cv-01095-SB-ADS Document 31 Filed 12/23/20 Page 4 of 15 Page ID #:383


  1            2.9.      Non-Party: any natural person, partnership, corporation, association or
  2 other legal entity not named as a Party to this action.
  3            2.10. Outside Counsel of Record: attorneys who are not employees of a
  4 party to this Action but are retained to represent or advise a party to this Action and
  5 have appeared in this Action on behalf of that party or are affiliated with a law firm
  6 that has appeared on behalf of that party, and includes support staff.
  7            2.11. Party: any party to this Action, including all of its officers, directors,
  8 employees, consultants, retained experts, and Outside Counsel of Record (and their
  9 support staff).
 10            2.12. Producing Party: a Party or Non-Party that produces Disclosure or
 11 Discovery Material in this Action.
 12            2.13. Professional Vendors: persons or entities that provide litigation
 13 support services (e.g., photocopying, videotaping, translating, preparing exhibits or
 14 demonstrations, and organizing, storing, or retrieving data in any form or medium)
 15 and their employees and subcontractors.
 16            2.14. Protected Material: any Disclosure or Discovery Material that is
 17 designated as “CONFIDENTIAL.”
 18            2.15. Receiving Party: a Party that receives Disclosure or Discovery
 19 Material from a Producing Party.
 20 3.         SCOPE
 21            The protections conferred by this Stipulation and Order cover not only
 22 Protected Material (as defined above), but also (1) any information copied or
 23 extracted from Protected Material; (2) all copies, excerpts, summaries, or
 24 compilations of Protected Material; and (3) any testimony, conversations, or
 25 presentations by Parties or their Counsel that might reveal Protected Material.
 26            Any use of Protected Material at trial shall be governed by the orders of the
 27 trial judge. This Order does not govern the use of Protected Material at trial.
 28
                                                                            DAVIS WRIGHT TREMAINE LLP
                                                     3                         865 S. FIGUEROA ST, SUITE 2400
      STIPULATED PROTECTIVE ORDER                                           LOS ANGELES, CALIFORNIA 90017-2566
                                                                                         (213) 633-6800
      4825-0592-1492v.1 0016924-000665                                                 Fax: (213) 633-6899
Case 8:20-cv-01095-SB-ADS Document 31 Filed 12/23/20 Page 5 of 15 Page ID #:384


  1 4.         DURATION
  2            Once a case proceeds to trial, information that was designated as
  3 CONFIDENTIAL or maintained pursuant to this protective order used or
  4 introduced as an exhibit at trial becomes public and will be presumptively available
  5 to all members of the public, including the press, unless compelling reasons
  6 supported by specific factual findings to proceed otherwise are made to the trial
  7 judge in advance of the trial. See Kamakana v. City and County of Honolulu, 447
  8 F.3d 1172, 1180-81 (9th Cir. 2006)(distinguishing “good cause” showing for
  9 sealing documents produced in discovery from “compelling reasons” standard when
 10 merits-related documents are part of court record). Accordingly, the terms of this
 11 protective order do not extend beyond the commencement of the trial.
 12 5.         DESIGNATING PROTECTED MATERIAL
 13            5.1.      Exercise of Restraint and Care in Designating Material for Protection.
 14 Each Party or Non-Party that designates information or items for protection under
 15 this Order must take care to limit any such designation to specific material that
 16 qualifies under the appropriate standards. The Designating Party must designate for
 17 protection only those parts of material, documents, items or oral or written
 18 communications that qualify so that other portions of the material, documents, items
 19 or communications for which protection is not warranted are not swept unjustifiably
 20 within the ambit of this Order.
 21            Mass, indiscriminate or routinized designations are prohibited. Designations
 22 that are shown to be clearly unjustified or that have been made for an improper
 23 purpose (e.g., to unnecessarily encumber the case development process or to impose
 24 unnecessary expenses and burdens on other parties) may expose the Designating
 25 Party to sanctions.
 26            If it comes to a Designating Party’s attention that information or items that it
 27 designated for protection do not qualify for protection, that Designating Party must
 28 promptly notify all other Parties that it is withdrawing the inapplicable designation.
                                                                            DAVIS WRIGHT TREMAINE LLP
                                                     4                         865 S. FIGUEROA ST, SUITE 2400
      STIPULATED PROTECTIVE ORDER                                           LOS ANGELES, CALIFORNIA 90017-2566
                                                                                         (213) 633-6800
      4825-0592-1492v.1 0016924-000665                                                 Fax: (213) 633-6899
Case 8:20-cv-01095-SB-ADS Document 31 Filed 12/23/20 Page 6 of 15 Page ID #:385


  1            5.2.      Manner and Timing of Designations. Except as otherwise provided in
  2 this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
  3 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
  4 under this Order must be clearly so designated before the material is disclosed or
  5 produced.
  6 Designation in conformity with this Order requires:
  7            (a)       For information in documentary form (e.g., paper or electronic
  8 documents, but excluding transcripts of depositions or other pretrial or trial
  9 proceedings), that the Producing Party affix at a minimum, the legend
 10 “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
 11 contains protected material. If only a portion of the material on a page qualifies for
 12 protection, the Producing Party also must clearly identify the protected portion(s)
 13 (e.g., by making appropriate markings in the margins).
 14            A Party or Non-Party that makes original documents available for inspection
 15 need not designate them for protection until after the inspecting Party has indicated
 16 which documents it would like copied and produced. During the inspection and
 17 before the designation, all of the material made available for inspection shall be
 18 deemed “CONFIDENTIAL.” After the inspecting Party has identified the
 19 documents it wants copied and produced, the Producing Party must determine
 20 which documents, or portions thereof, qualify for protection under this Order.
 21 Then, before producing the specified documents, the Producing Party must affix the
 22 “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
 23 portion of the material on a page qualifies for protection, the Producing Party also
 24 must clearly identify the protected portion(s) (e.g., by making appropriate markings
 25 in the margins).
 26            (b) For testimony given in depositions that the Designating Party identifies
 27 the Disclosure or Discovery Material on the record, before the close of the
 28 deposition all protected testimony.
                                                                            DAVIS WRIGHT TREMAINE LLP
                                                    5                         865 S. FIGUEROA ST, SUITE 2400
      STIPULATED PROTECTIVE ORDER                                          LOS ANGELES, CALIFORNIA 90017-2566
                                                                                        (213) 633-6800
      4825-0592-1492v.1 0016924-000665                                                Fax: (213) 633-6899
Case 8:20-cv-01095-SB-ADS Document 31 Filed 12/23/20 Page 7 of 15 Page ID #:386


  1            (c) for information produced in some form other than documentary and for
  2 any other tangible items, that the Producing Party affix in a prominent place on the
  3 exterior of the container or containers in which the information is stored the legend
  4 “CONFIDENTIAL.” If only a portion or portions of the information warrants
  5 protection, the Producing Party, to the extent practicable, shall identify the protected
  6 portion(s).
  7            5.3.      Inadvertent Failures to Designate. If timely corrected, an inadvertent
  8 failure to designate qualified information or items does not, standing alone, waive
  9 the Designating Party’s right to secure protection under this Order for such material.
 10 Upon timely correction of a designation, the Receiving Party must make reasonable
 11 efforts to assure that the material is treated in accordance with the provisions of this
 12 Order.
 13 6.         CHALLENGING CONFIDENTIALITY DESIGNATIONS
 14            6.1.      Timing of Challenges. Any Party or Non-Party may challenge a
 15 designation of confidentiality at any time that is consistent with the Court’s
 16 Scheduling Order.
 17            6.2.      Meet and Confer. The Challenging Party shall initiate the dispute
 18 resolution process under Local Rule 37-1.
 19            6.3.      Burden. The burden of persuasion in any such challenge proceeding
 20 shall be on the Designating Party. Frivolous challenges, and those made for an
 21 improper purpose (e.g., to harass or impose unnecessary expenses and burdens on
 22 other parties) may expose the Challenging Party to sanctions. Unless the
 23 Designating Party has waived or withdrawn the confidentiality designation, all
 24 parties shall continue to afford the material in question the level of protection to
 25 which it is entitled under the Producing Party’s designation until the Court rules on
 26 the challenge.
 27 7.         ACCESS TO AND USE OF PROTECTED MATERIAL
 28            7.1.      Basic Principles. A Receiving Party may use Protected Material that is
                                                                             DAVIS WRIGHT TREMAINE LLP
                                                     6                          865 S. FIGUEROA ST, SUITE 2400
      STIPULATED PROTECTIVE ORDER                                            LOS ANGELES, CALIFORNIA 90017-2566
                                                                                          (213) 633-6800
      4825-0592-1492v.1 0016924-000665                                                  Fax: (213) 633-6899
Case 8:20-cv-01095-SB-ADS Document 31 Filed 12/23/20 Page 8 of 15 Page ID #:387


  1 disclosed or produced by another Party or by a Non-Party in connection with this
  2 Action only for prosecuting, defending or attempting to settle this Action. Such
  3 Protected Material may be disclosed only to the categories of persons and under the
  4 conditions described in this Order. When the Action has been terminated, a
  5 Receiving Party must comply with the provisions of section 13 below (FINAL
  6 DISPOSITION).
  7            Protected Material must be stored and maintained by a Receiving Party at a
  8 location and in a secure manner that ensures that access is limited to the persons
  9 authorized under this Order.
 10            7.2.      Disclosure of “CONFIDENTIAL” Information or Items. Unless
 11 otherwise ordered by the court or permitted in writing by the Designating Party, a
 12 Receiving Party may disclose any information or item designated
 13 “CONFIDENTIAL” only to:
 14            (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
 15 as employees of said Outside Counsel of Record to whom it is reasonably necessary
 16 to disclose the information for this Action;
 17            (b) the officers, directors, and employees (including House Counsel) of the
 18 Receiving Party to whom disclosure is reasonably necessary for this Action;
 19            (c) Experts (as defined in this Order) of the Receiving Party to whom
 20 disclosure is reasonably necessary for this Action and who have signed the
 21 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 22            (d) the court and its personnel;
 23            (e) court reporters and their staff;
 24            (f) professional jury or trial consultants, mock jurors, and Professional
 25 Vendors to whom disclosure is reasonably necessary for this Action and who have
 26 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 27            (g) the author or recipient of a document containing the information or a
 28 custodian or other person who otherwise possessed or knew the information;
                                                                           DAVIS WRIGHT TREMAINE LLP
                                                      7                      865 S. FIGUEROA ST, SUITE 2400
      STIPULATED PROTECTIVE ORDER                                         LOS ANGELES, CALIFORNIA 90017-2566
                                                                                       (213) 633-6800
      4825-0592-1492v.1 0016924-000665                                               Fax: (213) 633-6899
Case 8:20-cv-01095-SB-ADS Document 31 Filed 12/23/20 Page 9 of 15 Page ID #:388


  1            (h) during their depositions, witnesses, and attorneys for witnesses, in the
  2 Action to whom disclosure is reasonably necessary provided: (1) the deposing party
  3 requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they
  4 will not be permitted to keep any confidential information unless they sign the
  5 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
  6 agreed by the Designating Party or ordered by the court. Pages of transcribed
  7 deposition testimony or exhibits to depositions that reveal Protected Material may
  8 be separately bound by the court reporter and may not be disclosed to anyone
  9 except as permitted under this Stipulated Protective Order; and
 10            (i) any mediator or settlement officer, and their supporting personnel,
 11 mutually agreed upon by any of the parties engaged in settlement discussions.
 12 8.         PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
 13 IN OTHER LITIGATION
 14            If a Party is served with a subpoena or a court order issued in other litigation
 15 that compels disclosure of any information or items designated in this Action as
 16 “CONFIDENTIAL,” that Party must:
 17            (a) promptly notify in writing the Designating Party. Such notification shall
 18 include a copy of the subpoena or court order;
 19            (b) promptly notify in writing the party who caused the subpoena or order to
 20 issue in the other litigation that some or all of the material covered by the subpoena
 21 or order is subject to this Protective Order. Such notification shall include a copy of
 22 this Stipulated Protective Order; and
 23            (c) cooperate with respect to all reasonable procedures sought to be pursued
 24 by the Designating Party whose Protected Material may be affected.
 25            If the Designating Party timely seeks a protective order, the Party served with
 26 the subpoena or court order shall not produce any information designated in this
 27 action as “CONFIDENTIAL” before a determination by the court from which the
 28 subpoena or order issued, unless the Party has obtained the Designating Party’s
                                                                           DAVIS WRIGHT TREMAINE LLP
                                                   8                          865 S. FIGUEROA ST, SUITE 2400
      STIPULATED PROTECTIVE ORDER                                          LOS ANGELES, CALIFORNIA 90017-2566
                                                                                        (213) 633-6800
      4825-0592-1492v.1 0016924-000665                                                Fax: (213) 633-6899
Case 8:20-cv-01095-SB-ADS Document 31 Filed 12/23/20 Page 10 of 15 Page ID #:389


  1 permission. The Designating Party shall bear the burden and expense of seeking
  2 protection in that court of its confidential material and nothing in these provisions
  3 should be construed as authorizing or encouraging a Receiving Party in this Action
  4 to disobey a lawful directive from another court.
  5 9.         A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
  6 PRODUCED IN THIS LITIGATION
  7            (a) The terms of this Order are applicable to information produced by a Non-
  8 Party in this Action and designated as “CONFIDENTIAL.” Such information
  9 produced by Non-Parties in connection with this litigation is protected by the
 10 remedies and relief provided by this Order. Nothing in these provisions should be
 11 construed as prohibiting a Non-Party from seeking additional protections.
 12            (b) In the event that a Party is required, by a valid discovery request, to
 13 produce a Non-Party’s confidential information in its possession, and the Party is
 14 subject to an agreement with the Non-Party not to produce the Non-Party’s
 15 confidential information, then the Party shall:
 16            (1) promptly notify in writing the Requesting Party and the Non-Party that
 17 some or all of the information requested is subject to a confidentiality agreement
 18 with a Non-Party;
 19            (2) promptly provide the Non-Party with a copy of the Stipulated Protective
 20 Order in this Action, the relevant discovery request(s), and a reasonably specific
 21 description of the information requested; and
 22            (3) make the information requested available for inspection by the Non-
 23 Party, if requested.
 24            (c) If the Non-Party fails to seek a protective order from this court within 14
 25 days of receiving the notice and accompanying information, the Receiving Party
 26 may produce the Non-Party’s confidential information responsive to the discovery
 27 request. If the Non-Party timely seeks a protective order, the Receiving Party shall
 28 not produce any information in its possession or control that is subject to the
                                                                            DAVIS WRIGHT TREMAINE LLP
                                                   9                          865 S. FIGUEROA ST, SUITE 2400
      STIPULATED PROTECTIVE ORDER                                          LOS ANGELES, CALIFORNIA 90017-2566
                                                                                        (213) 633-6800
      4825-0592-1492v.1 0016924-000665                                                Fax: (213) 633-6899
Case 8:20-cv-01095-SB-ADS Document 31 Filed 12/23/20 Page 11 of 15 Page ID #:390


  1 confidentiality agreement with the Non-Party before a determination by the court.
  2 Absent a court order to the contrary, the Non-Party shall bear the burden and
  3 expense of seeking protection in this court of its Protected Material.
  4 10.        UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
  5            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
  6 Protected Material to any person or in any circumstance not authorized under this
  7 Stipulated Protective Order, the Receiving Party must immediately (a) notify in
  8 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
  9 to retrieve all unauthorized copies of the Protected Material, (c) inform the person
 10 or persons to whom unauthorized disclosures were made of all the terms of this
 11 Order, and (d) request such person or persons to execute the “Acknowledgment and
 12 Agreement to Be Bound” that is attached hereto as Exhibit A.
 13 11.        INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 14 PROTECTED MATERIAL
 15            When a Producing Party gives notice to Receiving Parties that certain
 16 inadvertently produced material is subject to a claim of privilege or other
 17 protection, the obligations of the Receiving Parties are those set forth in Federal
 18 Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
 19 whatever procedure may be established in an e-discovery order that provides for
 20 production without prior privilege review. Pursuant to Federal Rule of Evidence
 21 502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
 22 of a communication or information covered by the attorney-client privilege or work
 23 product protection, the parties may incorporate their agreement in the stipulated
 24 protective order submitted to the court.
 25 12.        MISCELLANEOUS
 26            12.1. Right to Further Relief. Nothing in this Order abridges the right of any
 27 person to seek its modification by the Court in the future.
 28
                                                                           DAVIS WRIGHT TREMAINE LLP
                                                  10                         865 S. FIGUEROA ST, SUITE 2400
      STIPULATED PROTECTIVE ORDER                                         LOS ANGELES, CALIFORNIA 90017-2566
                                                                                       (213) 633-6800
      4825-0592-1492v.1 0016924-000665                                               Fax: (213) 633-6899
Case 8:20-cv-01095-SB-ADS Document 31 Filed 12/23/20 Page 12 of 15 Page ID #:391


  1            12.2. Right to Assert Other Objections. By stipulating to the entry of this
  2 Protective Order, no Party waives any right it otherwise would have to object to
  3 disclosing or producing any information or item on any ground not addressed in this
  4 Stipulated Protective Order. Similarly, no Party waives any right to object on any
  5 ground to use in evidence of any of the material covered by this Protective Order.
  6            12.3. Filing Protected Material. A Party that seeks to file under seal any
  7 Protected Material must comply with Local Civil Rule 79-5. Protected Material
  8 may only be filed under seal pursuant to a court order authorizing the sealing of the
  9 specific Protected Material at issue. If a Party’s request to file Protected Material
 10 under seal is denied by the court, then the Receiving Party may file the information
 11 in the public record unless otherwise instructed by the court.
 12 13.        FINAL DISPOSITION
 13            After the final disposition of this Action, as defined in paragraph 4, within 60
 14 days of a written request by the Designating Party, each Receiving Party must
 15 return all Protected Material to the Producing Party or destroy such material. As
 16 used in this subdivision, “all Protected Material” includes all copies, abstracts,
 17 compilations, summaries, and any other format reproducing or capturing any of the
 18 Protected Material. Whether the Protected Material is returned or destroyed, the
 19 Receiving Party must submit a written certification to the Producing Party (and, if
 20 not the same person or entity, to the Designating Party) by the 60 day deadline that
 21 (1) identifies (by category, where appropriate) all the Protected Material that was
 22 returned or destroyed and (2) affirms that the Receiving Party has not retained any
 23 copies, abstracts, compilations, summaries or any other format reproducing or
 24 capturing any of the Protected Material. Notwithstanding this provision, Counsel
 25 are entitled to retain an archival copy of all pleadings, motion papers, trial,
 26 deposition, and hearing transcripts, legal memoranda, correspondence, deposition
 27 and trial exhibits, expert reports, attorney work product, and consultant and expert
 28 work product, even if such materials contain Protected Material. Any such archival
                                                                           DAVIS WRIGHT TREMAINE LLP
                                                  11                         865 S. FIGUEROA ST, SUITE 2400
      STIPULATED PROTECTIVE ORDER                                         LOS ANGELES, CALIFORNIA 90017-2566
                                                                                       (213) 633-6800
      4825-0592-1492v.1 0016924-000665                                               Fax: (213) 633-6899
Case 8:20-cv-01095-SB-ADS Document 31 Filed 12/23/20 Page 13 of 15 Page ID #:392


  1 copies that contain or constitute Protected Material remain subject to this Protective
  2 Order as set forth in Section 4 (DURATION).
  3 14.        VIOLATION
  4            Any violation of this Order may be punished by appropriate measures
  5 including, without limitation, contempt proceedings and/or monetary sanctions.
  6
  7            IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
  8            All signatories listed, and on whose behalf the filing is submitted, concur in
  9 the filing’s content and have authorized the filing.
 10 DATED: December 21, 2020                     JAFARI LAW GROUP, INC.
                                                 DAVID VEDAD JAFARI
 11                                              SAUL ACHERMAN
                                                 CHARLES KAUPKE
 12                                              SARAH JACOT
 13
                                                                 /s/ Saul Acherman
 14                                              By:
                                                                  Saul Acherman
 15                                                    Attorneys for Plaintiff
                                                       TANISHA SANTANA
 16
 17 DATED: December 21, 2020                     DAVIS WRIGHT TREMAINE LLP
                                                 CAMILO ECHAVARRIA
 18                                              LINDSAY M. SAMUEL
 19
 20
                                                 By:
 21                                                            Lindsay M. Samuel
                                                       Attorneys for Defendants
 22                                                    MISSION HOSPITAL REGIONAL
                                                       MEDICAL CENTER; ELAINE
 23                                                    CASTANEDA; AND ALICIA ZIDE
 24
 25
 26
 27
 28
                                                                           DAVIS WRIGHT TREMAINE LLP
                                                  12                         865 S. FIGUEROA ST, SUITE 2400
      STIPULATED PROTECTIVE ORDER                                         LOS ANGELES, CALIFORNIA 90017-2566
                                                                                       (213) 633-6800
      4825-0592-1492v.1 0016924-000665                                               Fax: (213) 633-6899
Case 8:20-cv-01095-SB-ADS Document 31 Filed 12/23/20 Page 14 of 15 Page ID #:393


  1 DATED: December 21, 2020              JACKSON LEWIS P.C.
                                          THERESA M. MARCHLEWSKI
  2                                       JIANNA YUN
  3                                                /s/ Theresa M. Marchlewski
                                          By:
  4                                                  Theresa M. Marchlewski
                                               Attorneys for Defendants
  5                                            BRUCE TAMMELIN, M.D.
  6
  7 FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
  8
  9
      Dated:        December 23, 2020        /s/ Autumn D. Spaeth
 10                                      HONORABLE AUTUMN D. SPAETH
                                         United States Magistrate Judge
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                                  DAVIS WRIGHT TREMAINE LLP
                                          13                        865 S. FIGUEROA ST, SUITE 2400
      STIPULATED PROTECTIVE ORDER                                LOS ANGELES, CALIFORNIA 90017-2566
                                                                              (213) 633-6800
      4825-0592-1492v.1 0016924-000665                                      Fax: (213) 633-6899
Case 8:20-cv-01095-SB-ADS Document 31 Filed 12/23/20 Page 15 of 15 Page ID #:394


  1                                          EXHIBIT A
  2               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
  3            I, ___________________ [print or type full name], of _________________
  4 [print or type full address], declare under penalty of perjury that I have read in its
  5 entirety and understand the Stipulated Protective Order that was issued by the
  6 United States District Court for the Central District of California on [date] in the
  7 case of Tanishia Santana v. Mission Hospital Regional Medical, et al., Case No.
  8 8:20-cv-01095-SB-ADS. I agree to comply with and to be bound by all the terms of
  9 this Stipulated Protective Order and I understand and acknowledge that failure to so
 10 comply could expose me to sanctions and punishment in the nature of contempt. I
 11 solemnly promise that I will not disclose in any manner any information or item that
 12 is subject to this Stipulated Protective Order to any person or entity except in strict
 13 compliance with the provisions of this Order.
 14            I further agree to submit to the jurisdiction of the United States District Court
 15 for the Central District of California for enforcing the terms of this Stipulated
 16 Protective Order, even if such enforcement proceedings occur after termination of
 17 this action. I hereby appoint __________________________ [print or type full
 18 name] of _______________________________________ [print or type full address
 19 and telephone number] as my California agent for service of process in connection
 20 with this action or any proceedings related to enforcement of this Stipulated
 21 Protective Order.
 22            Date: ______________________________________
 23            City and State where sworn and signed: _____________________________
 24
 25            Printed name: _______________________________
 26            Signature: __________________________________
 27
 28
                                                                            DAVIS WRIGHT TREMAINE LLP
                                                   1                          865 S. FIGUEROA ST, SUITE 2400
      STIPULATED PROTECTIVE ORDER                                          LOS ANGELES, CALIFORNIA 90017-2566
                                                                                        (213) 633-6800
      4825-0592-1492v.1 0016924-000665                                                Fax: (213) 633-6899
